      Case 1:20-cv-00303-GBW-SCY Document 87 Filed 03/10/21 Page 1 of 6




                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

SHONDA R. MILLER and
TREAVATHER MILLER, SR.,

               Plaintiffs,

       vs.                                                  Civ. No. 20-303 GBW/SCY

PASCHALL TRUCK LINES, LLC,
for itself and as employer of Coyle
Robertson, and COYLE ROBERTSON,
individually and as the employee of
Paschall Truck Lines, Inc.,

               Defendants.

                     ORDER AWARDING IN PART ATTORNEY’S FEES

       This matter comes before the Court on the Declaration of Blaney A. Coskrey, III in

support of attorney’s fees, filed February 3, 2021. Doc. 85. Although the Court agrees that an

award of attorney’s fees is appropriate, for the reasons discussed below, it awards an amount less

than Plaintiffs request.

                                       BACKGROUND

       On November 30, 2020, Plaintiffs filed a motion to compel, seeking to compel

supplemental responses from Defendant Coyle Robertson to interrogatories and requests for

production. Doc. 60. Shortly after Plaintiffs filed their motion, counsel for Defendant Robertson

moved to withdraw. Doc. 61. The Court extended the time for Defendant Robertson to respond

to the motion to compel until two weeks after the Court ruled on the motion to withdraw. Doc.

66. On January 5, 2021, the Court granted the motion to withdraw, allowing counsel for

Defendant Robertson to withdraw. Doc. 75. Accordingly, Defendant Robertson is now

proceeding pro se.
      Case 1:20-cv-00303-GBW-SCY Document 87 Filed 03/10/21 Page 2 of 6




       Following the Court’s order on the motion to withdraw, Defendant Robertson had two

weeks to respond to the motion to compel. When he failed to respond, the Court granted the

motion as unopposed. Doc. 81; see also D.N.M. LR-Civ. 7.1(b) (“The failure of a party to file

and serve a response in opposition to a motion within the time prescribed for doing so constitutes

consent to grant the motion.”). In granting Plaintiffs’ motion to compel, the Court also granted

Plaintiffs’ request for fees and costs under Federal Rule of Civil Procedure 37(a)(5)(A). Doc. 81

at 2-3. The Court gave Plaintiffs 14 days to file an affidavit outlining the fees and costs they

incurred in preparing the motion to compel, and gave Defendant Robertson an additional 14 days

to file any objections he had to the amount of fees requested. Id. Accordingly, counsel for

Plaintiffs filed the affidavit presently before the Court, requesting a total award of $4,725.00.

Doc. 85. Defendant Robertson did not file any objections.

                                            ANALYSIS

       If the Court grants a motion to compel, Rule 37 requires the party whose conduct

necessitated the motion, after an opportunity to be heard, to pay the movant’s reasonable

expenses incurred in making the motion. Fed. R. Civ. P. 37(a)(5)(A) (emphasis added). “To

determine a reasonable attorneys fee, the district court must arrive at a ‘lodestar’ figure by

multiplying the hours plaintiffs’ counsel reasonably spent on the litigation by a reasonable hourly

rate.” Jane L. v. Bangerter, 61 F.3d 1505, 1509 (10th Cir. 1995). Plaintiffs bear the burden to

“prove and establish the reasonableness of each dollar, each hour, above zero.” Id. at 1510.

“Where documentation of hours is inadequate, the district court may reduce the award

accordingly.” Hensley v. Eckerhart, 461 U.S. 424, 434 (1983). Here, Plaintiffs request attorney’s

fees for the work of Blaney A. Coskrey, seeking $350 an hour for 13.5 hours, totaling $4,725.00.

The Court will consider the reasonableness of both the time spent and the hourly rate requested.



                                                  2
      Case 1:20-cv-00303-GBW-SCY Document 87 Filed 03/10/21 Page 3 of 6




       1. Time Spent

       In his affidavit, Mr. Coskrey avers that he spent 13.5 hours “representing the Plaintiffs in

connection with responding to inadequate discovery responses of Defendant Robertson in this

case, including drafting and filing the Motion to Compel granted by the Court.” Doc. 85 ¶ 6. Mr.

Coskrey properly submitted a detailed accounting of each task completed and the time he spent

on each task. See Doc. 85 at 5-6; see also Hensley, 461 U.S. at 434 (“The party seeking an award

of fees should submit evidence supporting the hours worked and the rates claimed.”). The Court

now considers whether time spent on each task is compensable.

       Mr. Coskrey’s affidavit lists time he spent drafting the motion to compel, reviewing

initial discovery responses, and communicating with Mr. Robertson’s prior counsel about

discovery issues before actually drafting the motion to compel. The time Mr. Coskrey spent

drafting his motion to compel is clearly compensable. In contrast, without more information, the

Court does not view the time Mr. Coskrey initially spent reviewing the discovery responses and

making notes related to the adequacy of those responses as compensable – that review and

analysis must be done independently of preparing a motion to compel. See Fed. R. Civ. P.

37(a)(5)(A) (only allowing an award of “reasonable expenses incurred in making the motion”).

       The third category of time spent (trying to resolve areas of dispute with opposing

counsel) falls into a grey area. On the one hand, those communications typically provide the

foundation for a later filed motion to compel and so arguably constitute reasonable expenses

incurred in making the motion. On the other hand, communication regarding discovery is

expected regardless of whether those communications precede the filing of a motion to compel.

Indeed, Rule 37(a)(5)(A)(i) does not allow for payment if “the movant filed the motion before

attempting in good faith to obtain the disclosure or discovery without court action . . .” Thus,



                                                 3
      Case 1:20-cv-00303-GBW-SCY Document 87 Filed 03/10/21 Page 4 of 6




Rule 37 requires communication as a precursor to the filing of a motion to compel. If those

communications obviate the need to file a motion to compel, no reimbursement of expenses

related to those communications occurs. This indicates that Rule 37 treats communications done

in an attempt to avoid having to file a motion to compel as something different than “reasonable

expenses incurred in making the motion [to compel].” Moreover, Plaintiffs have cited no

authority, and the Court is not aware of any, allowing an award of expenses for communications

undertaken in an attempt to avoid having to file a motion to compel. Because it is not clear that

communications Mr. Coskrey had in an attempt to avoid having to file a motion to compel were

incurred in making the motion to compel, the Court will not award fees for those tasks. Thus, the

Court will reduce the time spent to 8.5 hours and not award fees for the following:

 11/10/20     BAC Review discovery responses served by              0.3        $350.00
                  Robertson; draft memo to file re:
                  inadequacy, possible motion to
                  compel issues
 11/18/20     BAC Begin drafting letter to Lamont                   1.2        $350.00
                  re: inadequacies of discovery
                  responses
 11/19/20     BAC Continue drafting lengthy letter to               1.4        $350.00
                  Lamont re: inadequacies of discovery
                  responses; finalize, send; draft email to
                  Lamont
 11/21/20     BAC Review status; draft another email to             0.4        $350.00
                  Lamont urging response; additional
                  email exchange with Lamont re: need
                  to respond, consultation required by
                  rules; issues related to extension of
                  motion to compel deadline extension
 11/23/20     BAC Prepare for conversation with Lamont;             1.5        $350.00
                  telephone conversation with Lamont
                  re: inadequate responses, lack of
                  apparent input from party,
                  supplementation, related issues; draft
                  memo to file re: same; discussion with
                  co-counsel re: same

                                                 4
        Case 1:20-cv-00303-GBW-SCY Document 87 Filed 03/10/21 Page 5 of 6




    01/21/21   BAC Review Court’s Order granting                       0.2        $350.00
                   Motion to Compel; calendar dates
                   contained therein



         2. Hourly Rate

         “To determine what constitutes a reasonable rate, the district court considers the

prevailing market rate in the relevant community.” Lippoldt v. Cole, 468 F.3d 1204, 1224 (10th

Cir. 2006) (quotation omitted). Here, Mr. Coskrey requests $350 an hour, which he affirms is

“below the rate charged by attorneys of comparable experience and practice areas” in his “home

jurisdiction.” Doc. 85 ¶ 2. Mr. Coskrey, however, is based in Columbia, South Carolina. The

Court, therefore, must use its discretion to determine if $350 an hour is a reasonable market rate

in the relevant community of Albuquerque, New Mexico.1 See Case v. Unified School Dist. No.

233, 157 F.3d 1243, 1257 (10th Cir. 1998) (“Only if the district court does not have before it

adequate evidence of prevailing market rates may the court, in its discretion, use other relevant

factors, including its own knowledge, to establish the rate.”).

         The Court’s review of other cases in this district indicates that an hourly rate of $350 is

appropriate for attorneys with many years of experience. See, e.g., Payne v. TriState Careflight,

278 F.Supp.3d 1276, 1298 (D.N.M. 2017) (awarding an hourly rate of $350 an hour to a litigator

with over 30 years of experience); Baity v. Brad Hall & Associates, CV 18-0183 SCY/JHR, 2019

WL 2436262, at *2 (D.N.M. June 11, 2019) (awarding a rate of $300 an hour to a litigator with

16 years of experience); O Centro Espirita Beneficente Uniao Do Vegetal in U.S. v. Duke, 343 F.

Supp. 3d 1050, 1085 (D.N.M. 2018) (awarding a rate of $350 an hour to a litigator who


1
  “Unless the subject of the litigation is so unusual or requires such special skills that only an out-
of-state attorney possesses, the fee rates of the local area should be applied even when the
lawyers seeking fees are from another area.” Lippoldt, 468 F.3d at 1225. Here, Plaintiffs make no
argument that the fee rate should be a national rate and not that of the relevant community.
                                                   5
      Case 1:20-cv-00303-GBW-SCY Document 87 Filed 03/10/21 Page 6 of 6




demonstrated “unique” skills to the Albuquerque area despite only having 11 years of experience

and remarking that such a rate is ordinarily reserved to lawyers with experience in the range of

fifteen to twenty years); Griego v. United States, CV 16-0475 JCH/SCY, 2018 WL 6727357, at

*3 (D.N.M. Dec. 21, 2018) (awarding a rate of $350 an hour to a civil rights litigator with 17

years of experience); Griego v. Douglas, No. CIV 17-0244 KBM/JHR, 2019 WL 3006993, at *2

(D.N.M. July 10, 2019) (awarding a rate of $310 an hour to an attorney with 22 years of

experience and $250 an hour to an attorney with almost 10 years of experience). Mr. Coskrey

affirms that he has 32 years’ experience, including almost 30 years in private practice.

Accordingly, the Court agrees the $350 is a reasonable hourly rate in Albuquerque, New Mexico.

                                         CONCLUSION

       For these reasons, the Court will grant in part Plaintiffs’ request for attorney’s fees

associated with its motion to compel (Doc. 85). The Court will reduce the reasonable hours to

8.5, but allow the hourly rate of $350, equaling a total award of $2,975.00. Within 30 days of the

entry of this order, Defendant Robertson shall pay Plaintiffs a total of $2,975.00.




                                              ______________________________________
                                              STEVEN C. YARBROUGH
                                              United States Magistrate Judge




                                                 6
